DETAILED ACTION
	Claims 24-44 are present.
	Applicant’s statement in remarks filed on 12/07/2020 regarding Vidal et al. (U.S. 2020/0009537) that not later than the effective filing date of the claimed invention that Vidal et al. and the claimed invention were owned by Novozymes A/S is acknowledged.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
MPEP 2422.03(I) provides the following:
The Office strongly suggests filing the sequence listing required by 37 CFR 1.821(c) as a text file via EFS-Web. If a new application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP § 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

The electronic file wrapper contains a Sequence Listing filed as a text file; however, the required statement indicated above cannot be found in the specification.

Appropriate correction is required.


Claim Interpretation
	In claim 24, the specification Fig. 1 is considered to provide a limiting definition for what is considered to be “downstream” or a “downstream screen unit.”  It is noted that since the recited screens are connected in a counter current washing configuration, material moves through the screen units in both directions such that a limited meaning for “downstream” is required to understand the meaning of the term.  Claim 24 recites 2-8 screen units.  As such, the recitation of the second, third, fourth, fifth and seventh screen units and any of screen unit 1 through 8 in claims 25, 27, 29, 31 and 33 is considered to have antecedent basis in the prior recitation of 2-8 screen units in claim 24 since one having ordinary skill in the art would have recognized that connected in a counter current washing requires the screen units to be connected in series with higher numbered screen units in the downstream direction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-38 and 40-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (U.S. 2012/0288900 A1) further in view of Bier et al. (Integrated starch wet milling process, Die Starke 26 (1974): 23-28), Ramirez et al. (Enzymatic corn wet milling: engineering process and cost model, Biotechnol. Biofuels 2 (2009): 2, Blom et al. (WO 2016/005522 A1) and Schulein (Cellulases of Trichoderma reesei, Methods Enz. 160 (1988): 234-42).
The Sequence Listing of Blom et al. is also available in U.S. 2017/0202242 A1.
He et al. in the claims teach:
1. A method of producing corn starch by enzymatic process, comprising steps of:
soaking the corn [i.e. soaking corn kernels in water to produce soaked kernels];
crushing the corn [i.e. grinding the soaked kernels to produce soaked and ground kernels], separating and washing embryo [i.e. separating germs from the soaked and ground kernels];
fine grinding;
washing and drying fiber;
separating and drying protein; and
washing, dewatering and drying the starch,
wherein, add enzyme preparation before the step of washing, dewatering and drying the starch; the enzyme preparation is cellulase, or xylanase, or combination of the cellulase and the xylanase; and additive amount of the enzyme preparation is from 0.001% to 0.08% by weight of the corn.
4. The method of producing corn starch by enzymatic process according to claim 1, wherein, add the enzyme preparation in the step of crushing the corn, separating and washing the embryo; and add the enzyme preparation in process of washing the fiber during the step of washing and drying the fiber.
“In the method of producing corn starch by enzymatic process of the present invention, add the enzyme preparation in the step of soaking the corn; or add the enzyme preparation in the step of crushing the corn, separating and washing the embryo; or add the enzyme preparation in the step of washing and drying the fiber.”  He et al., para. [0009].
More specifically, He et al. teach soaking corn at a temperature of 50-55[Symbol font/0xB0]C for 40-60 hours.  He et al., para. [0058], “According to the present invention, the enzyme preparation is added to the soaking et al., para. [0059].  That is, it is clear that corn kernels are subject to soaking since the kernel is where the plant embryo, commonly referred to as germ, is found only in corn kernels.  
“Discharge the soaking solution after the corn is soaked, send the corn into a hydrocyclone for sand trap with warm water of 45˜50° C. or corn steep liquor to remove the sand, send the corn into a gravity screen to separate the transporting water for recycle, and then the corn is sent into a corn hopper for crushing by crusher. The corn is usually crushed for twice, that is, the corn→the first crushing→the separation of the embryo→the second crushing→the separation of the embryo. Most embryo of the corn is separated from the endosperm after the first crushing and is picked up with a floating tank, and the embryo is completely separated from the endosperm after the second crushing. The embryo separated is transferred on the oscillating screen, and then is sprayed continuously with process water to which enzyme preparation is added in order to wash away the starch milk and gluten which are adhere to the surface of the embryo. The embryo is dehydrated primarily with centrifuge so that the content of water in it is less than 36%.”  He et al., para. [0062].  That is, the soaked corn/kernels are ground/crushed to produce soaked and ground kernels followed by separation of embryos/germs.  
“After the corn being crushed and the embryo being separated, the corn contains endosperm granules, gluten, cortices and part of starch granules. Most starch is contained in the endosperm granules and the gluten, and needs finish grinding, so that the starch, the protein and the fiber can be released to the utmost to provide good conditions for the following separation of all ingredients.”  He et al., para. [0064].  That is, after removal of embryos/germs discussed above, the remaining material contains starch, gluten and fiber such that this remaining material is a corn kernel mass comprising fiber, starch and gluten.
“The separation of the fiber is to wash for several times the fiber dregs, in which the starch has been released, with process water to which enzyme preparation is added, in order that the fiber dregs contain less dissociated starch and combined starch. The washed fiber will become dry slag crust after being squeezed and dried. The enzyme preparation of the present invention can reduce the hydrophilicity of the cellulose and the hemicellulose to the utmost, and the content of water in the fiber is reduced, whereby the condensing and drying efficiency is increased, the vapor consumption for condensing and drying is reduced, and then energy consumption is reduced greatly.”  He et al., para. [0064].  “The point for adding the enzyme preparation is when washing the fiber, and the enzyme preparation is added by successive fed-batch for seven days.”  He et al., para. [0091].  That is, the corn kernel mass as described above is subjected to a fiber washing procedure in which an enzyme preparation is added to the process water such that the corn kernel mass subjected to the fiber washing procedure is admixed with the enzyme composition as described.
He et al. describe the enzyme preparation described as containing a cellulase prepared from Trichoderma reesei and a xylanase prepared by Aspergillus niger, which are both hydrolytic enzymes.  He et al., para. [0018].  “The enzyme preparation in the present invention is the cellulase, or the xylanase, or combination of the cellulase and the xylanase. The present invention takes advantages of the characteristics of the cellulase and the xylanase, which can make the cell walls and the connecting fiber of the corn peel split or separate, to make the cell walls split or fall apart soon, to make the cellulose and the hemicellulose in the corn decompose effectively, and to promote effective separation of the corn peel, the starch in the endosperm, the protein, the embryo and the fiber and so on.” He et al., para. [0025].  As such, He et al. teach an enzyme composition comprising a xylanase and an addition hydrolytic enzyme being a cellulase as recited in directly claim 38 wherein such enzyme composition is added to in a process of washing fiber.  Schulein describes that is well-recognized in the art that T. reesei species produces cellulase classified as EC 3.2.1.4.  Schulein, page 234.
Since He et al. teach all of the features of claim 24 except for the use of GH5 xylanase and specific structural elements of a fiber washing system as recited in claim 24, the methods of He et al. are considered to be a wet milling process of corn kernels.  That is, the “traditional wet process” discussed by He et al. is a wet milling process.  He et al., para. [0005].
However, He et al. do not indicate that the xylanase is specifically a GH5 xylanase or the specifics of a fiber washing procedure utilizing a fiber washing system as recited in claim 24.
Regarding the recited fiber washing system, as discussed, He et al. directly teach subjecting a corn kernel mass as recited in claim 24 to a fiber washing procedure wherein hydrolytic enzymes et al., abstract.  Bier et al. teach with greater specificity the equipment utilized to perform the traditional wet process for wet milling corn.
Figure 1 of Bier et al. illustrate an integrated starch wet milling process including the steps of soaking corn kernel (i.e. steeping), grinding the soaked corn kernels (i.e. a mill for grinding) and separating germs from soaked, ground corn kernels (i.e. germ washing) and a fiber wash system.  The fiber wash system of Bier et al. is described as follows:
“The fiber washing system as a whole is a countercurrent wash system consisting of 6 stages of 120’ DSM Screens (Fig. 9) (i.e. 6 screen units). With the exception of the first stage unit, all screens use 75 micron surfaces. The first stage screen is equipped with a 50 micron surface. Thus, the total starch gluten slurry passing this station is screened at 325 mesh. Screening the starch at 325 mesh makes it easier to produce a 70% protein gluten, since essentially all of the fine fiber is removed, which would otherwise classify in the Primary Separator with the gluten. The starch reports to the screen undersize in the same proportion as the liquid split, while the fibers are rejected to the oversize and washed.” Bier et al., bridging pages 25-26.  “In order to reduce the free starch in the fiber to an acceptable level (5% or less) in 6 stages of SDM Screens, a screening centrifuge (Fig. 10) is used as a final stage.”  Bier et al., page 62, left column.  That is, the fiber washing procedure described by Bier et al. has 6 screen units separates fiber from starch and gluten by creating first fraction having essentially all fine fiber removed and a second fraction containing having fibers that are oversized as to not pass through the described screens such that the second fraction contains a higher amount of fiber than the first fraction.  That is, as shown in Fig. 8 of Bier et al., two fractions exit the fiberwash: A first fraction having dry solids and water and a second fraction having fiber and water such that the second fraction has a higher fiber amount than the first fraction.  More specifically, as annotated in Fig. 1 of Bier et al. (see added underlined text), each screen unit in the middle of the fiber washing system generates a first fraction and a second fraction as recited. 

    PNG
    media_image1.png
    438
    761
    media_image1.png
    Greyscale

	Ramirez et al. teach and discuss the adaptation of corn wet milling to enzymatic corn wet milling processes.  Ramirez et al. describe a system similar to Bier et al. as shown in Table I and Fig. 1 of Ramirez et al. except an enzymatic treatment tank is added having a three hour residence time.  The enzymatic treatment tank as taught is for enzymatic treatment of corn after soaking and grinding (i.e. soaked and ground corn kernels). See Ramirez et al., page 4 (Enzymatic Treatment section).  As shown in Fig. I of Ramirez et al., enzyme is added directly to the enzymatic treatment tank:

    PNG
    media_image2.png
    178
    249
    media_image2.png
    Greyscale


It is noted that the systems of Ramirez et al. includes fiber separation and recovery (i.e. a fiber washing process) wherein “This stage of the process remains as the conventional treatment where the et al., page 4, right column.
That is, Ramirez et al. teach that an incubation period is necessary in order to have an opportunity to act upon the corn material of a wet milling process.  The same is also taught by He et al. teaching “Addition of the enzyme preparation: add enzyme preparation (20% cellulase and 80% xylanase) with the additive amount of 0.01% in the water for washing the fiber by successive fed-batch for six days” wherein enzyme is contacted with the fiber for fiber washing in a fed-batch manner over a period of time to allow for the enzyme to have an opportunity to have an effect on the treated material in the fiber wash.  
Again, as taught by Ramirez et al., when adapting a “traditional wet milling plant” to include an enzymatic treatment, it is appropriate to add an enzyme treatment tank at an appropriate location within the system to allow for the enzyme to have an appropriate amount of time to affect the corn material within the wet milling process.   In view of He et al. directly teaching that it is further advantageous to perform fiber washing with an enzymatic treatment including a xylanase and a cellulase, the ordinarily skilled artisan would have been motivated to include an enzymatic tank for the incubation of corn fiber-containing material as part of a fiber wash system within a wet mill process system as described by Bier et al. and Ramirez et al.
That is, both Bier et al. and Ramirez et al. teach preferred systems for performing wet milling of corn in an advantageous manner.  As explained by Ramirez et al., in developing enzymatic wet milling “The process was developed and tested in the laboratory using a batch process; however, a number of important questions were generated that could not be answered without being tested in a continuous system that included recycling streams. A continuous system with recycle streams cannot be tested on laboratory scale and commercial plant testing is required.” Ramirez et al., page 2, left column.  As discussed, the working embodiments of He et al. are batch processes to allow for incubation time between the wet milled material and added enzymes.  However, Ramirez et al. directly teach that a commercial “continuous system” as taught by Ramirez et al. and Bier et al. are advantageous for operation on a commercial scale.  Ramirez et al. teach that adaptation from a batch process for et al.  
In view of the above, at the time of filing the ordinarily skilled artisan would have been motivated to adapt the methodology of He et al. for enzymatic treatment using a xylanase in a process of “add[ing] the enzyme preparation in process of washing the fiber during the step of washing and drying the fiber” (see He et al., claim 4) demonstrated by a batch method in the working embodiments of He et al. to a continuous system as taught by Ramirez et al. and Bier et al. since Ramirez et al. teach that such systems are advantageous over batch systems for commercial application.  As taught by Ramirez et al., a continuous system can be modified to accommodate an enzymatic treatment step by addition of an enzymatic treatment tank to receive the material to be subjected to enzymatic treatment.  Since He et al. teach “add[ing] the enzyme preparation in process of washing the fiber during the step of washing and drying the fiber,” at the time of filing the ordinarily skilled artisan would have been motivated to modify the continuous systems of either Ramirez et al. or Bier et al. to have an added enzymatic treatment tank to receive material undergoing the fiber washing process for enzymatic treatment as suggested by He et al.  Again, the ordinarily skilled artisan at the time of filing would have been motived to do this since 1) He et al. directly teach that it is beneficial for starch recovery to add xylanase and cellulase to the process water of a fiber washing process, and 2) Ramirez et al. teach that it is advantageous to adapt a continuous wet milling system for adaptation to enzymatic treatment by adding an enzymatic treatment tank to hold the material to be subjected to enzymatic treatment to allow for the enzyme and such material sufficient time to interact during a continuous process (as opposed to a batch process wherein such a tank is not necessary).
Bier et al., as explained above, depicts a fiber washing system of a continuous system in some detail.  As discussed, the oversized or second fraction generated by each DSM screen is increasingly enriched in fiber.  While an enzyme incubation tank can be added to treat material (i.e. a corn kernel mass comprising fiber, starch and gluten) prior to entering the fiber washing system, again the oversized or second fraction generated by each DSM screen is increasing enriched in fiber such that the ordinarily skilled artisan at the time of filing would have realized that treatment of one of these fractions of the DSM screens would allow for potential increased action of added xylanase on the fiber due to increased et al. above, the resulting fiber wash system would have all of the following features:
(i) 6 screen units which are fluidly connected in a counter current washing configuration, wherein each screen unit is configured for separating a stream of corn kernel mass and liquid into - a first fraction (s) and a second fraction (f), wherein the second fraction (f) contains a higher amount of fiber than the first fraction (s); (ii) a space (V) [i.e. an enzymatic incubation tank] which is located between the first and the last screen units and is fluidly connected to receive one of the second fractions (f), wherein the fraction(s) are incubated in the space (V) for an incubation time of at least 5 minutes and less than 48 hours and the incubated fraction(s) are outlet to a downstream screen unit, wherein the corn kernel mass is introduced to the most upstream screen unit (S1), process water is introduced to the most downstream screen unit, and an enzyme composition comprising a xylanase [as instructed by He et al.] is introduced downstream of the most upstream screen unit (S1) and upstream of the most downstream screen unit and upstream of or in the space (V); and the first fraction (s) outlet from each screen unit is a product stream containing starch and gluten and the second fraction (f) outlet from each screen unit is a washed corn kernel mass containing fiber and a lower amount of starch and gluten than the corn kernel mass entering the screen unit.
That is, for the reasons stated above, an ordinarily skilled artisan at the time of filing would have been motivated to add an enzymatic treatment tank at a position to receive the oversized or second fraction of any of the DSM screen units described by Bier et al. that is enriched in fiber including between the second or third screen units, third and fourth screen units or fourth and fifth screen units as recited in claims 25, 27, and 29.  Ramirez et al. directly teach that it is appropriate to add enzyme, which would be xylanase and cellulase in this instance, directly to the enzymatic incubation tank (i.e. the space) as recited in claims 26, 28 and 30. It is noted that a fiber washing system with 6 screen units has 3 screen units, has 4 screen units and has 5 screen units.  
Regarding claims 31 and 33, Brier et al. explain that “In order to reduce the free starch in the fiber to an acceptable level (5% or less) in 6 stages of DSM Screens, a screening centrifuge (Fig. 10) is used as a final stage.”  Brier et al., page 26, left column. The preceding is a direct suggestion that more than 6 et al. that is enriched in fiber including between the second or third screen units, third and fourth screen units, fourth and fifth screen units, or fifth and sixth screen units.   Ramirez et al. directly teach that it is appropriate to add enzyme, which would be xylanase and cellulase in this instance, directly to the enzymatic incubation tank (i.e. the space) as recited in claims 32 and 34.
Regarding recitation that the xylanase is specifically a GH5 xylanase having at least 90% identity to recited SEQ ID NO: 8, while He et al. illustrates a xylanase preparation prepared from Aspergillus niger, He et al., claim 1, indicates that any xylanase is suitable provided that it will function to “to make the cellulose and the hemicellulose in the corn decompose effectively.”
Many xylanases for decomposing cellulose and/or hemicellulose as found in corn are known in the art.  Blom et al. teach that “Commercially available GH10 and GH11 xylanases are often used to break down the xylose backbone of arabinoxylan. In animal feed this results in a degradation of the cereal cell wall with a subsequent improvement in nutrient release (starch and protein) encapsulated within the cells. Degradation of xylan also results in the formation of xylose oligomers that may be utilised for hind gut fermentation and therefore can help an animal to obtain more digestible energy. However, such xylanases are sensitive to side chain steric hindrance and whilst they are effective at degrading arabinoxylan from wheat, they are not very effective on the xylan found in the seeds of Panicoideae species, such as corn or sorghum.”  Blom et al., page 2, lines 15-22.  “The present invention relates to a method of releasing xylose from plant based material, comprising treating plant based material from the sub-family Panicoideae with a composition comprising a formulating agent and a GH5 polypeptide having xylanase activity.”  Blom et al., page 3, lines 1-4.
et al. teach GH5 xylanases that are taught to be particular effective in treating plant based material from corn, which is of the sub-family Panicoideae. The term xylanase as used by Blom et al. refers to 1,4-beta-D-xylan-xylohydrolase classified in E.C. 3.2.1.8.  Blom et al., page 27, line 31.  Among the GH5 xylanases taught by Blom et al. is a GH5 xylanase having SEQ ID NO: 30 of Blom et al. from Chryseobacterium sp-10696.  Blom et al., page 8, lines 6-7.  An alignment between recited SEQ ID NO: 8 (Qy) and SEQ ID NO: 30 of Blom et al. (Db) is as follows:

    PNG
    media_image3.png
    822
    734
    media_image3.png
    Greyscale

et al. is a GH5 xylanase having greater than 90% identity with recited SEQ ID NO: 8 or the mature polypeptide of SEQ ID NO: 8.
Again, Blom et al. directly teach that the GH5 xylanases taught therein are superior for degrading xylan as found in corn.  As such, at the time of filing, the ordinarily skilled artisan would have been motivated to apply any of the xylanases described by Blom et al., including SEQ ID NO: 30 of Blom et al. to the process of He et al.  Since the xylanases of Blom et al. are particularly appropriate for digesting “xylan found in the seeds of Panicoideae species” (e.g. corn kernels), the ordinarily skilled artisan at the time of filing would have recognized that the xylanases taught by Blom et al. as suitable “to make the cellulose and the hemicellulose in the corn decompose effectively, and to promote effective separation of the corn peel, the starch in the endosperm, the protein, the embryo and the fiber and so on” as required for application in the methods of He et al.
That is, substitution of known elements is obvious upon a finding of:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  (MPEP 2143(I)(B)).
Here, (1) the prior art of He et al. teach a method fur adding a xylanase in a fiber washing procedure that is apparently not specifically a GH5 polypeptide.  (2) Blom et al. teach GH5 xylanases, including SEQ ID NO: 30 of Blom et al. having at least 90% identity to recited SEQ ID NO: 8, that are particularly suitable for the decomposing xylans from corn kernels.  (3)  The ordinarily skilled artisan at the time of filing could have readily applied any of the xylanases taught by Blom et al. to the processes of He et al. wherever an enzyme composition containing a xylanase is used.  (4) No other factual findings are deemed necessary to explain a conclusion of obviousness.  For these reasons, an ordinarily skilled artisan at the time of filing would have been motivated to utilize and substitute any of the xylanases taught by Blom et al., including SEQ ID NO: 30 of Blom et al., within the methods of He et al.
et al., page 154, lines 33-37, teach that an enzyme composition containing a xylanase “may be formulated as a liquid or a solid.”  As such, it would have been obvious at the time of filing to apply any xylanase composition in the form of a solid or liquid within embodiments of He et al. as otherwise modified as discussed above.  It is noted that He et al. describe that the “enzyme preparation may be added along with the process water, which is described as follows: dissolve the solid enzyme preparation in 5˜10 times of process water.”  “According to the present invention, the liquid enzyme preparation may alternatively be added directly in the corn starch processing.”  He et al., paras. [0051]-[0052].  As such, He et al. directly teach that either solid or liquid enzyme compositions can be applied.
Regarding claim 35, as discussed Ramirez et al., Table I, teach an enzymatic treatment tank configured to have a residence time of 3 hours for materials passing through the tank.  As discussed, He et al. teach batch addition of xylanase to a fiber wash procedure to allow for the xylanase and fiber to be in contact for a period of time.  [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  MPEP 2144.05(II)(A).  Since He et al. directly teach admixing and contact between with corn kernel mass containing fiber with the taught cellulase and xylanase for a period of time, it is not inventive to discover a workable range of time in which such cellulase and xylanase is in contact with the corn kernel mass within the broadly recited range of 35 minutes to two hours such that material flow through the system or the volume of the enzymatic incubation tank can be adjust to arrive at a workable incubation time within the incubation tank.  
Regarding claim 36, it is clear that the fiber washing procedure taught by He et al. as discussed above is performed with liquid water, wherein water is well-known to be liquid at a temperature from 0 to 100[Symbol font/0xB0]C.  [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."   MPEP 2144.05(II)(A). Here, since it is understood that liquid water is used in the fiber washing procedure of He et al., it is not inventive to discover a workable temperature wherein water is liquid within the broad range of 25[Symbol font/0xB0]C and 95[Symbol font/0xB0]C wherein 25[Symbol font/0xB0]C is understood within the art to be at or near ambient room temperature.
et al., para. [0051].  As such, He et al. directly teach the appropriateness of adding 1 kg (1000 g) of hydrolytic enzymes per 10 metric tons of corn (i.e. corn kernels) (i.e.  0.1 kg enzyme per ton) entering the process or 0.01% by weight.  Since 0.1 kg enzyme per ton is described as 0.01% by weight, it is clear that the referenced “ton” is a metric tonne or 1000 kg.  At the time of filing, it would have been obvious to use the same amounts of hydrolytic enzymes taught by He et al. even if a GH5 xylanase is used as suggested by Blom et al. since "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  MPEP 2144.05(II)(A).
Regarding claims 43 and 44, Bier et al. describe “The Centrifuge Station (upper right, Fig. 1) consists of four centrifuges of the disc nozzle type (Fig. 12): The Mill Stream Thickener, The Primary Starch-Gluten Separator, The Gluten Thickener, The Clarifier.”   Bier et al., page 26, left column.  As can be seen in Fig. 1 of Bier et al., the final undersized, fiber-reduced fraction (i.e. final first fraction) from the fiber wash system is directed towards the Centrifuge System/Station as described that produced separate gluten and starch syrup products such that starch is separated from gluten.

Claims 24-44 (all pending claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al., Brier et al., Ramirez et al., Blom et al. and Schulein as applied to claims 24-38 and 40-44 above, and further in view of Miyauchi et al. (Expression of a bacterial xylanase in Trichoderma reesei under the egl2 and cbh2 glycosyl hydrolase gene promoters, New Biotechnol. 20 (2013): 523-30).
The features of claims 24-38 and 40-44 are discussed above.
Regarding claim 39, Blom et al. describe a range of host cells in which the GH5 xylanases taught by Blom et al. can be recombinantly expressed including Trichoderma reesei.  Bloom et al., page 149, line 31.  The use of T. reesei host cell to recombinantly produce bacterial xylanases is well-established in et al. teach methodology for production of heterologous xylanases in T. reesei for secretion.  “Trichoderma reesei is one of the most efficient degraders of lignocellulosic biomass because of its efficiency in secreting hydrolytic enzymes such as cellulases and hemicellulases.”  Miyauchi et al., page 523, left column.  
Since Blom et al. explicitly teach that T. reesei is an appropriate host cell for the expression of the GH5 xylanases described by Blom et al., the ordinarily skilled artisan at the time of filing would have been motivated to express such GH5 xylanases in T. reesei using the methodology described by Miyauchi et al.  Further, He et al. teach the separate production of a cellulase produced by T. reesei and a second Aspergillus niger strain to produce a xylanase.  He et al., para. [0018].  The ordinarily skilled artisan at the time of filing from the teachings of Miyauchi et al. would have recognized that expression of heterologous xylanase in T. reesei by secretion would provide a single strain producing both cellulases and the GH5 xylanase such that the cellulase and GH5 xylanase can be advantageously obtained from a single fungal strain.  Both He et al. and Miyauchi et al. evidence that T. reesei is an organism with a cellulase background.

Response to arguments
Applicant, in brief, argues that the prior rejections have been overcome due to amendment to the claims.  Applicant’s amendment is acknowledged; however, the rejections above are necessitated by applicant’s amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-44 (all pending claims) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 18-20 of copending Application No. 16/326,952 in view of He et al. (U.S. 2012/0288900 A1), Bier et al. (Integrated starch wet milling process, Die Starke 26 (1974): 23-28), Ramirez et al. (Enzymatic corn wet milling: engineering process and cost model, Biotechnol. Biofuels 2 (2009): 2, Blom et al. (WO 2016/005522 A1), Schulein (Cellulases of Trichoderma reesei, Methods Enz. 160 (1988): 234-42) and Miyauchi et al. (Expression of a bacterial xylanase in Trichoderma reesei under the egl2 and cbh2 glycosyl hydrolase gene promoters, New Biotechnol. 20 (2013): 523-30). 
Application No. 16/326,952 is published as Vidal et al. (U.S. 2020/0009573 A1).

1. (Original). A fiber washing system comprising a plurality of screen units (S1... S4) being fluidly connected in a counter current washing configuration; each screen unit is configured for separating a stream of corn kernel mass and liquid into two fractions: 
- a first fraction (s) and a second fraction (f), said second fraction (f) containing a higher amount measured in wt% fiber than the first fraction (s); 
- a space (V) arranged in the system and being fluidly connected to receive one of said first fraction (s), one of said second fraction (f), or a mixed first and second fraction (sf), preferably only a second fraction (f), and configured to provide an incubation time for one or both fractions received in the space; and outletting the thereby incubated one or both fractions to a downstream screen unit (S4), 
wherein the system is configured for 
- inletting corn kernel mass and liquid to the most upstream screen unit (S1) 
- outletting the first fraction (s1) from the most upstream screen unit (S1) as a product stream containing starch,
 - inletting process water, preferably arranged for inletting process water to a most downstream screen unit (S4), 
- outletting the second fraction (f4) from most downstream screen unit (S4) as a washed corn kernel mass containing a lower amount of starch and gluten than the original corn kernel mass. - introducing hydrolytic enzymes into the system.
8. A method to improve starch yield and/or gluten yield from corn kernels in a wet milling process, comprising the steps of:
a) soaking the kernels in water to produce soaked kernels;
b) grinding the soaked kernels;
c) separating germs from the ground and soaked kernels to produce a corn kernel mass comprising fiber, starch and gluten; and
d) subjecting the resultant corn kernel mass, to a fiber washing procedure;
has a total retention time of at least 45 minutes.
 Copending claim 16 recites that the hydrolytic enzymes are expressed in Trichoderma reesei (an organism with a cellulase background) and includes a GH10 xylanase and an arabinofuranosidase.  
The fiber washing system recited in copending claim 1 meets the features of the fiber washing system recited within the methods of claim 24.  
The copending claims do not directly recite that the methods of copending claim 8 should be performed with the methods of copending claim 1 and that a hydrolytic enzyme should be a GH5 xylanase having greater than 90% identity with recited SEQ ID NO: 8.
The teachings of He et al., Bier et al., Ramirez et al. and Blom et al. and further in view of Miyauchi et al. stated in the rejections under 35 U.S.C. 103 above are incorporated herein by reference and are not restated in full.  The reasons one having ordinary skill at the time of filing would have 1) utilized a GH5 xylanase as recited in replacement of a GH10 or GH11 xylanase as recited in the patented claims, and 2) utilized a fiber washing system to perform a step of treating the slurry in a fiber washing step to separate fiber from the starch and protein (e.g. gluten) is fully discussed in the rejections above incorporated herein by reference, which includes the method of treating crop kernels as recited in copending claim 8.  The reasons why the ordinarily skilled artisan at the time of filing would have performed all of the features of claims 25-44 in performance of such method is further discussed above.
Similarly, He et al. directly teach the addition of an enzyme composition including xylanase in process water for performing a fiber washing procedure within a process including all of a) soaking the kernels in water to produce soaked kernels; b) grinding the soaked kernels; c) separating germs from the ground and soaked kernels to produce a corn kernel mass comprising fiber, starch and gluten; and d) subjecting the resultant corn kernel mass, to a fiber washing procedure; wherein during step d) one or more fractions of the corn kernel mass is contacted with an effective amount of one or more hydrolytic enzymes as recited in copending claim 8.  The reasons one having ordinary skill in the art at the time of filing would have utilized a fiber washing system having the features as recited in claim 24 in the performance of a fiber washing procedure as recited in copending claim 8 including the introduction of a .
This is a provisional nonstatutory double patenting rejection.

Claims 24-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,836,837 B2 in view of He et al. (U.S. 2012/0288900 A1), Bier et al. (Integrated starch wet milling process, Die Starke 26 (1974): 23-28), Ramirez et al. (Enzymatic corn wet milling: engineering process and cost model, Biotechnol. Biofuels 2 (2009): 2, Blom et al. (WO 2016/005522 A1), Schulein (Cellulases of Trichoderma reesei, Methods Enz. 160 (1988): 234-42) and Miyauchi et al. (Expression of a bacterial xylanase in Trichoderma reesei under the egl2 and cbh2 glycosyl hydrolase gene promoters, New Biotechnol. 20 (2013): 523-30). 
Patented claim 1 is as follows:
1. A process for treating crop kernels, comprising:
a) soaking kernels in water to produce soaked kernels;
b) grinding the soaked kernels to form ground kernels;
c) separating the germ from the ground kernels to produce a slurry comprising fiber, starch and protein; and
d) treating the slurry in a fiber washing step to separate fiber from the starch and protein in the presence of an effective amount of a GH62 polypeptide having arabinofuranosidase activity.
Patented claims 6, 13 and 15 further recite further application of a xylanase in addition to the arabinofuranosidase.  Patented claim 11 states that the kernels can be corn kernels.
As discussed above, He et al. teach a process similar to patented claim 1 having all of the features of claim 1 except for the specific application of a GH5 or GH30 hydrolytic polypeptide and the structural details of the fiber washing system as recited.  
However, the patented claims do not recite performance of the recited “treating the slurry in a fiber washing step to separate fiber from the starch and protein in the presence of an effective amount of 
The teachings of He et al., Bier et al., Ramirez et al. and Blom et al. and further in view of Miyauchi et al. stated in the rejections under 35 U.S.C. 103 above are incorporated herein by reference and are not restated in full.  The reasons one having ordinary skill at the time of filing would have 1) utilized a GH5 xylanase as recited in replacement of a GH10 or GH11 xylanase as recited in the patented claims, and 2) utilized a fiber washing system to perform a step of treating the slurry in a fiber washing step to separate fiber from the starch and protein (e.g. gluten) is fully discussed in the rejections above incorporated herein by reference, which includes the method of treating crop kernels as recited in patented claim 1.  The reasons why the ordinarily skilled artisan at the time of filing would have performed all of the features of claims 25-44 in performance of such method is further discussed above.

Response to arguments
Applicant, in brief, argues that the prior rejections have been overcome due to amendment to the claims.  Applicant’s amendment is acknowledged; however, the rejections above are necessitated by applicant’s amendment.
Further, applicant states:

    PNG
    media_image4.png
    84
    724
    media_image4.png
    Greyscale

	The applicant has not provided any rationale to explain the above assertion.  The following is noted from MPEP 804(II)(B)(2):
	“A nonstatutory double patenting rejection, if not based on an anticipation rationale or an "unjustified timewise extension" rationale, is "analogous to [a failure to meet] the nonobviousness requirement of 35 U.S.C. 103 " except that the patent disclosure principally underlying the double patenting rejection is not considered prior art.”
In view of the similarities, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) that are applied for establishing a background for determining obviousness under 
(A) Determine the scope and content of a patent claim relative to a claim in the application at issue; 
(B) Determine the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue; 
(C) Determine the level of ordinary skill in the pertinent art; and 
(D) Evaluate any objective indicia of nonobviousness. 
Any nonstatutory double patenting rejection made under the obviousness analysis should make clear: 
(A) The differences between the inventions defined by the conflicting claims — a claim in the patent compared to a claim in the application; and 
(B) The reasons why a person of ordinary skill in the art would conclude that the invention defined in the claim at issue would have been an obvious variation of the invention defined in a claim in the patent.

Conclusion
Rejections under 35 U.S.C. 103 citing Vidal et al. (U.S. 2020/0009573 A1) are necessitated by applicant’s presentation of new claim 24 for the first time in the claim set submitted on 12/07/2020.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/TODD M EPSTEIN/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652